TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00712-CR


Thomas Aleshire, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. D-1-DC-06-900220, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Ariel Payan, is ordered to tender a brief in this cause no later than July 16, 2007.
It is ordered June 14, 2007.
 

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish